Citation Nr: 1108227	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  07-24 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left ear disorder, claimed as otitis media.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel




INTRODUCTION

The Veteran had active service from July 2002 to July 2006.

This matter arises before the Board of Veterans' Appeals (Board) from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, and a March 2007 rating decision of the VA RO in Fargo, North Dakota.  Jurisdiction over the Veteran's claims was subsequently retained by the VA RO in Fargo, North Dakota.

The issue of entitlement to service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent evidence of record does not show that the Veteran is currently diagnosed with a left ear disorder.


CONCLUSION OF LAW

A left ear disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  (The Board notes that the requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as required under Pelegrini II, effective May 30, 2008).)

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the initial unfavorable AOJ decision, remand and subsequent RO actions may "essentially cure [] the error in the timing of notice").  VCAA notice should also apprise the claimant of the criteria for assigning disability ratings and for award of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In correspondence dated January 2007, the RO advised the Veteran of what the evidence must show to establish entitlement to service connection for his claimed disorder and described the types of evidence that the Veteran should submit in support of his claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The VCAA notice letter also addressed the elements of degree of disability and effective date.  

The Board further notes that the Veteran was provided with a copy of the March 2007 rating decision and the July 2007 statement of the case, which cumulatively included a discussion of the facts of the claim, notification of the basis of the decision, and a summary of the evidence considered to reach the decision.  

Therefore, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, 16 Vet. App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the Veteran with a compensation and pension examination in February 2007 and associated the Veteran's service treatment records (STRs) with the claims file.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case was more than adequate, as it was predicated on a full reading of the available records in the Veteran's claims file.  The examination included the Veteran's subjective complaints about his disability and the objective findings needed to decide the issue of service connection. 

The Veteran has not made the RO or the Board aware of any other evidence relevant to this appeal that he or the VA needs to obtain.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist in developing the facts pertinent to the claim.  

Legal Criteria

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

Generally, where the determinative issue involves a medical diagnosis or causation, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  However, lay persons can provide an eye-witness account of a veteran's visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence concerning manifestations of  disease may form the basis for an award of service connection where a claimant develops a chronic disease within a presumptive period but has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Analysis

The Veteran filed a claim for a left ear disorder in December 2006.  He claims that he was treated for otitis media in service and demonstrated some inner ear condition at his compensation and pension examination.  However, a review of the record reveals that the Veteran was never treated for or diagnosed with any ear disorder after his discharge from active military service except tinnitus, for which the Veteran is already in receipt of a 10 percent disability rating.  

In this regard, the Board observes that the Veteran was afforded a compensation and pension examination for his ears in February 2007.  The examiner noted that the Veteran started noticing a plugged left ear in 2003 that was treated in the field with "likely antibiotics."  The Veteran reported that the plugged feeling continued up to the date of the examination with noticeable worsening during exercise.  He told the examiner that he felt an intermittent sharp pain that lasted a "couple of seconds" about once a month.  On examination, the Veteran's ear canals were patent, and his tympanic membranes were intact without redness or perforation.  The examiner also noted that there was a small amount of fluid in the left ear.  After examining the Veteran, the examiner only diagnosed him with a small nasal polyp and expressly found otitis media was not found on the examination.  He did not diagnose the Veteran with any ear disorders.

Furthermore, the Board observes that the Veteran filled out a report of medical assessment in April 2006.  Regarding his ear, the Veteran only referenced the fact that he planned to file a claim for loss of hearing in his left ear.  On his report of medical history, the Veteran claimed a left ear problem, which was also shown by his service treatment records, and the examiner noted that the Veteran still had a few problems with his left ear feeling plugged.  Nevertheless, the examiner did not make a left ear diagnosis.    

Accordingly, the probative evidence of record does not show a diagnosis of a left ear disorder at any time during the course of this appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary, and, therefore, the decision based on that interpretation must be affirmed).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, the preponderance of the evidence is against the Veteran's claim, and service connection for a left ear disorder is not warranted.  As such, the Veteran's appeal is denied.

In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the claim and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).     


ORDER

Entitlement to service connection for a left ear disorder, claimed as otitis media, is denied.


REMAND

After careful review of the record, the Board finds that a remand for additional development is necessary before proceeding to evaluate the merits of the Veteran's claim of entitlement to service connection for a right knee disability.  

The Veteran filed his claim for a right knee disability in April 2006.  The RO denied the Veteran service connection for his claimed right knee disability because it found that his disability preexisted service and was not aggravated therein.  The Veteran argues that he had no knee problems upon his enlistment.  
Initially, the Board notes that a Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2010).  While the Veteran reported a history of a right knee dislocation at his entrance examination, he stated that he had no current problems with that knee.  Moreover, a contemporaneous clinical examination revealed normal lower extremities, and the examining physician noted that the Veteran exhibited no apparent problems with his knees.  As the record reflects that his right knee was clinically normal upon entry into active duty, the presumption of soundness applies to the Veteran's right knee disability.

Recognition is given to the fact that, on recent examination, the Veteran was diagnosed as having only a right knee strain.  The examination report, however, was unclear as to whether this was a temporary disorder or a chronic disorder.  The record does not contain any other evidence of a knee disability.   Therefore, the Veteran should be afforded a new compensation and pension examination in order to determine whether he has been diagnosed with a chronic right knee disability at any time during the appeal period and whether that disability is at least as likely as not related to his period of active military service.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even if resolved prior to VA's final adjudication).

Accordingly, the case is REMANDED for the following action:

1.  Ensure the Veteran is in receipt of proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The VCAA notice should inform the Veteran of what the evidence must show to establish entitlement to service connection for his claimed disorder, describe the types of evidence that the Veteran should submit in support of his claim, explain what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim, and describe the elements of degree of disability and effective date.  The Veteran should be afforded the appropriate period of time for response to all written notice and development as required by VA law. 

2.  Thereafter, schedule the Veteran for another compensation and pension examination to determine if he has been diagnosed with a chronic right knee disability during the appeal period.  The claims file and a copy of this remand must be made available to and reviewed by the examiner prior to the requested examination.  The examiner should indicate in the report that the claims file was reviewed.  All necessary tests should be conducted, and the examiner should review the results of any testing prior to completion of the report.

The examiner should specifically state what chronic right knee disability the Veteran has been diagnosed with and whether that disability is at least as likely as not (i.e., probability of 50 percent) etiologically related to his period of active military service.  As mentioned in the body of this remand, the Veteran should be presumed sound upon his entrance into military service.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.  

3.  The Veteran's claim should then be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


